 

 

Exhibit 10.2

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

December 5, 2017

Ladies and Gentlemen:

This letter (this “Agreement”) constitutes the agreement between Biocept, Inc.,
a Delaware corporation (the “Company”) and Dawson James Securities, Inc.
(“Dawson” or the “Placement Agent”) pursuant to which Dawson shall serve as the
exclusive placement agent (the “Services”) for the Company, on a reasonable
“best efforts” basis, in connection with the proposed offer and placement (the
“Offering”) by the Company of its Securities (as defined Section 3 of this
Agreement). The Company expressly acknowledges and agrees that Dawson’s
obligations hereunder are on a reasonable “best efforts” basis only and that the
execution of this Agreement does not constitute a commitment by Dawson to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson placing the
Securities.    

1.

Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-204138), and Dawson agrees to act as the Company’s exclusive Placement
Agent.  Pursuant to this appointment, the Placement Agent will solicit offers
for the purchase of or attempt to place all or part of the Securities of the
Company in the proposed Offering.  Until the final closing or earlier upon
termination of this Agreement pursuant to Section 5 hereof, the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers to purchase the Securities other than through the Placement Agent.  The
Company acknowledges that the Placement Agent will act as an agent of the
Company and use its reasonable “best efforts” to solicit offers to purchase the
Securities from the Company on the terms, and subject to the conditions, set
forth in the Prospectus (as defined below). The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agent, but the Placement Agent shall not, except as otherwise provided
in this Agreement, be obligated to disclose the identity of any potential
purchaser or have any liability to the Company in the event any such purchase is
not consummated for any reason. Under no circumstances will the Placement Agent
be obligated to underwrite or purchase any Securities for its own account and,
in soliciting purchases of the Securities, the Placement Agent shall act solely
as an agent of the Company.  The Services provided pursuant to this Agreement
shall be on an “agency” basis and not on a “principal” basis.

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part.  The Placement
Agent may retain other brokers or dealers acceptable to the Company to act as
sub-agents on its behalf in connection with the Offering and may pay any
sub-agent a solicitation fee with respect to any Securities placed by it.  The
Company and Placement Agent shall negotiate the timing and terms of the Offering
and acknowledge that the Offering and the provision of Placement Agent services
related to the Offering are subject to market conditions and the receipt of all
required related clearances and approvals.

2.

Fees; Expenses; Other Arrangements.

1

 

--------------------------------------------------------------------------------

 

 

A.Placement Agent’s Fee.   As compensation for services rendered, the Company
shall pay to the Placement Agent in cash by wire transfer in immediately
available funds to an account or accounts designated by the Placement Agent an
amount (the “Placement Fee”) equal to eight percent (8.0%) of the aggregate
gross proceeds received by the Company from the sale of the Securities, at the
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”); and the Company shall issue to the Placement Agent or its designees at
the Closing one five-year warrant to purchase such number of Shares (as defined
in Section 3) equal to 5.0% of the Shares sold in this Offering at an exercise
price of $0.85 (125% of the price per Share), which warrants shall be
exercisable at any time, during the period commencing six months from the date
of the Offering (the “Placement Agent Warrant” and together with the shares of
Common Stock underlying the Placement Agent Warrant, the “Placement Agent
Securities”).

B.Offering Expenses. The Company will be responsible for and will pay all
expenses relating to the Offering, including, without limitation, (a) all filing
fees and expenses relating to the registration of the Securities with the
Commission; (b) all FINRA Public Offering filing fees; (c) all fees and expenses
relating to the listing of the Company’s common stock on the Exchange; (d) all
fees, expenses and disbursements relating to the registration or qualification
of the Securities under the “blue sky” securities laws of such states and other
jurisdictions as Dawson may reasonably designate (including, without limitation,
all filing and registration fees, and the reasonable fees and disbursements of
“blue sky” counsel of $5,000); (e) transfer and/or stamp taxes, if any, payable
upon the transfer of Securities from the Company to Investors; (f) the fees and
expenses of the Company’s accountants; and (g) all reasonable out-of-pocket
diligence expenses and legal fees of Dawson not to exceed, in the aggregate,
$40,000. The Placement Agent may deduct from the net proceeds of the Offering
payable to the Company on the Closing Date the expenses set forth herein to be
paid by the Company to the Placement Agent, provided, however, that in the event
that the Offering is terminated, the Company agrees to reimburse the Placement
Agent to the extent required by Section 5 hereof.

C.Tail Financing.  The Placement Agent shall be entitled to fees per Section
2.A. of this Agreement with respect to any public or private offering or other
financing or capital-raising transaction of any kind (“Tail Financing”) to the
extent that such Tail Financing is provided to the Company by any investors that
participate in the Offering or that the Placement Agent has introduced to the
Company during the term of the Placement Agent’s engagement for this Offering,
if such Tail Financing is consummated at any time within the 6-month period
following the Closing Date.

3.

Description of the Offering.  

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of shares (the “Shares” or “Securities”) of the Company’s
common stock (“Common Stock”). The purchase price for one Share shall be $0.68
per Share (the “Purchase Price”).  If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted and
who has tendered payment, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or expense arising from or as a
result of such default by the Company under this Agreement.  

4.

Delivery and Payment; Closing.

Settlement of the Securities purchased by an Investor shall be made as set forth
in the Securities Purchase Agreement dated December 5, 2017 between the Company
and the Investors (the “Securities Purchase Agreement”). On the Closing Date,
the Shares to which the Closing relates shall be delivered through such means as
the parties may hereafter agree.  The Securities shall be registered in such
name or names and in such authorized denominations as set forth in the
Securities Purchase Agreement. The term “Business Day” means any day other than
a Saturday, a Sunday or a legal holiday or a day on which banking institutions
are authorized or obligated by law to close in New York, New York.

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, the
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001.  Deliveries of the documents with respect to
the purchase of the

2

 

--------------------------------------------------------------------------------

 

 

Securities, if any, shall be made at the offices of Schiff Hardin, LLP, 901 K
Street, NW, Suite 700, Washington, DC 20001 on the Closing Date. All actions
taken at a Closing shall be deemed to have occurred simultaneously.  

5.

Term and Termination of Agreement.

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on the fifth Business Day after the date
hereof.  Notwithstanding anything to the contrary contained herein, any
provision in this Agreement concerning or relating to confidentiality,
indemnification, contribution, advancement, the Company’s representations and
warranties and the Company’s obligations to pay fees and reimburse expenses will
survive any expiration or termination of this Agreement.   If any condition
specified in Section 8 is not satisfied when and as required to be satisfied,
this Agreement may be terminated by the Placement Agent by notice to the Company
at any time on or prior to the Closing Date, which termination shall be without
liability on the part of any party to any other party, except that those
portions of this Agreement specified in Section 19 shall at all times be
effective and shall survive such termination. Notwithstanding anything to the
contrary in this Agreement, in the event that this Agreement shall not be
carried out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Placement Agent the expenses provided for in Section 2.B. above
and upon demand the Company shall pay the full amount thereof to the Placement
Agent.

6.

Permitted Acts.  

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.  

7.

Representations, Warranties and Covenants of the Company.

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company (i) makes such
representations and warranties to the Placement Agent as the Company makes to
the Investors pursuant to the Securities Purchase Agreement, and (ii) further
represents, warrants and covenants to the Placement Agent, other than as
disclosed in any of its filings with the Securities and Exchange Commission (the
“Commission”), that:

A.Registration Matters.

 

i.

The Company has filed with the Commission a registration statement on Form S-3
(File No. 333-204138) including a related prospectus, for the registration of
certain securities (the “Shelf Securities”), including the Shares under the
Securities Act, and the rules and regulations thereunder (the “Securities Act
Regulations”).  The registration statement has been declared effective under the
Securities Act by the Commission.  The “Registration Statement,” as of any time,
means such registration statement as amended by any post-effective amendments
thereto to such time, including the exhibits and any schedules thereto at such
time, the documents incorporated or deemed to be incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A (“Rule 430A”) or Rule 430B under the Securities Act Regulations (“Rule
430B”); provided, however, that the “Registration Statement” without reference
to a time means such registration statement as amended by any post-effective
amendments thereto as of the time of the first contract of sale for the
Securities, which time shall be considered the “new effective date” of such
registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof

3

 

--------------------------------------------------------------------------------

 

 

 

as of such time pursuant to Rule 430A or Rule 430B.  Any registration statement
filed pursuant to Rule 462(b) of the Securities Act Regulations is hereinafter
called the “Rule 462(b) Registration Statement,” and after such filing the term
“Registration Statement” shall include the Rule 462(b) Registration
Statement.  The prospectus covering the Shelf Securities in the form first used
to confirm sales of the Securities (or in the form first made available to the
Placement Agent by the Company to meet requests of purchasers pursuant to Rule
173 under the Securities Act) is hereinafter referred to as the “Base
Prospectus.” The Base Prospectus, as supplemented by the prospectus supplement
specifically related to the Securities in the form first used to confirm sales
of the Securities (or in the form first made available to the Placement Agent by
the Company to meet requests of purchasers pursuant to Rule 173 under the
Securities Act), is hereinafter referred to, collectively, as the “Prospectus,”
and the term “Preliminary Prospectus” means any preliminary form of the
Prospectus, including any preliminary prospectus supplement specifically related
to the Securities filed with the Commission by the Company with the consent of
the Placement Agent.  

 

ii.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include all such financial statements and
schedules and other information incorporated or deemed incorporated by reference
in the Registration Statement, such Preliminary Prospectus or the Prospectus, as
the case may be, prior to the execution and delivery of this Agreement; and all
references in this Agreement to amendments or supplements to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”), incorporated or deemed to be incorporated by
reference in the Registration Statement, such Preliminary Prospectus or the
Prospectus, as the case may be, at or after the execution and delivery of this
Agreement.

 

iii.

The term “Disclosure Package” means (i) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), (ii) the Issuer Free Writing Prospectuses (as defined below),
if any, identified in Schedule I hereto, and (iii) any other Free Writing
Prospectus (as defined below) that the parties hereto shall hereafter expressly
agree to treat as part of the Disclosure Package.

 

iv.

The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations.  The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

v.

Neither the Company nor any of the Subsidiaries (as defined herein), nor any of
their respective affiliates, officers, directors or, to the Company’s knowledge,
any beneficial owner of 5% or more of the Company's equity securities, (i) is
required to register as a “broker” or “dealer” in accordance with the provisions
of the Exchange Act or the Exchange Act Regulations, or (ii) has any direct or
indirect affiliation or association with any member firm of Financial Industry
Regulatory Authority, Inc. (“FINRA”) (as determined in accordance with the rules
and regulations of FINRA).

 

vi.

Any Preliminary Prospectus when filed with the Commission, and the Registration
Statement as of each effective date and as of the date hereof, complied or will
comply, and the Prospectus and any further amendments or supplements to the
Registration Statement, any Preliminary Prospectus or the Prospectus will, when
they become effective or are filed with the Commission, as the case may be,
comply, in all material respects, with the requirements of the Securities Act
and the Securities Act Regulations; and the documents incorporated by reference
in the Registration Statement, any Preliminary Prospectus or the Prospectus
complied, and any further documents so incorporated will comply, when filed with
the Commission, in all material respects to the requirements of the Exchange Act
and Exchange Act Regulations.

4

 

--------------------------------------------------------------------------------

 

 

 

vii.

The issuance by the Company of the Securities has been registered under the
Securities Act. The Securities will be issued pursuant to the Registration
Statement and the Securities will be freely transferable and freely tradable by
each of the Investors without restriction, unless otherwise restricted by
applicable law or regulation.

B.Stock Exchange Listing. The Shares (and the Common Stock underlying the
Placement Agent Securities) are approved for listing on the NASDAQ Capital
Market (the “Exchange”) and the Company has taken no action designed to, or
likely to have the effect of, delisting the shares of Common Stock from the
Exchange, nor has the Company received any notification that the Exchange is
contemplating terminating such listing, except as disclosed in the SEC
Reports.  For purposes hereof, “SEC Reports” shall refer to all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein.

C.No Stop Orders, etc. To the Company's knowledge, neither the Commission nor
any state regulatory authority has issued any order preventing or suspending the
use of the Registration Statement, any Preliminary Prospectus or the Prospectus
or has instituted or, to the Company's knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.

D.Disclosures in Registration Statement.

 

i.

Compliance with Securities Act and 10b-5 Representation.

(a)Each of the Registration Statement and any post-effective amendment thereto,
at the time it became effective, complied in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus and the Prospectus, at the time each was or will be filed
with the Commission, complied or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus delivered to the Placement Agent for use in connection
with this Offering and the Prospectus was or will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

(b)Neither the Registration Statement nor any amendment thereto, at its
effective time, as of 4:00 p.m. (Eastern time) on the date of this Agreement
(the “Initial Sale Time”), at the Closing Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Placement Agent by the Placement Agent expressly for
use in the Registration Statement or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Placement Agent consists solely of the following disclosure
contained in the following paragraphs in the “Plan of Distribution” section of
the Prospectus: (i) the name of the Placement Agent, and (ii) the information
under the subsection “Fees and Expenses” (the “Placement Agent’s Information”).

(c)The Disclosure Package, as of the Initial Sale Time and at the Closing Date,
did not, does not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and each Issuer Free Writing Prospectus does not conflict with the information
contained in the Registration Statement, any Preliminary Prospectus, or the
Prospectus, and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the Preliminary Prospectus as of the Initial Sale Time, did
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that

5

 

--------------------------------------------------------------------------------

 

 

this representation and warranty shall not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Placement Agent by the Placement
Agent expressly for use in the Registration Statement, the Preliminary
Prospectus or the Prospectus or any amendment thereof or supplement thereto. The
parties acknowledge and agree that such information provided by or on behalf of
any Placement Agent consists solely of the Placement Agent’s Information; and

(d) Neither the Prospectus nor any amendment or supplement thereto, as of its
issue date, at the time of any filing with the Commission pursuant to Rule
424(b), at the Closing Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to the Placement Agent's
Information.

 

ii.

Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company's business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company's knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company's knowledge, any other
party is in default thereunder and, to the Company's knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company's
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

iii.

No Material Adverse Change. Since the respective dates as of which information
is given in the Registration Statement, the Disclosure Package and the
Prospectus, except as otherwise specifically stated therein and except as stated
in the SEC Reports: (i) there has been no material adverse change in the
financial position or results of operations of the Company, nor any change or
development that, singularly or in the aggregate, would involve a material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.

E.Transactions Affecting Disclosure to FINRA.

6

 

--------------------------------------------------------------------------------

 

 

i.Finder's Fees. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder's, consulting or origination fee by the Company or any executive officer
or director of the Company (each an, “Insider”) with respect to the sale of the
Securities hereunder or any other arrangements, agreements or understandings of
the Company or, to the Company's knowledge, any of its stockholders that may
affect the Placement Agent’s compensation, as determined by FINRA.

ii.Payments Within Twelve (12) Months. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, the Company has not made
any direct or indirect payments (in cash, securities or otherwise) to: (i) any
person, as a finder's fee, consulting fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
raised or provided capital to the Company; (ii) any FINRA member; or (iii)  any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the twelve (12) months prior to the date hereof, other
than (A) the payment to the Placement Agent as provided hereunder in connection
with the Offering, (B) other payments to Dawson under other engagement letters,
and (C) payments to agents in connection with certain registered exchange offers
of securities.

iii.Use of Proceeds. None of the net proceeds of the Offering will be paid by
the Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

iv.FINRA Affiliation. There is no (i) officer or director of the Company, (ii)
to the Company’s knowledge, beneficial owner of 5% or more of any class of the
Company's securities or (iii) to the Company’s knowledge, beneficial owner of
the Company's unregistered equity securities which were acquired during the
180-day period immediately preceding the filing of the Registration Statement
that is an affiliate or associated person of a FINRA member participating in the
Offering (as determined in accordance with the rules and regulations of FINRA).

F.Officers' Certificate. Any certificate signed by any duly authorized officer
of the Company and delivered to you or to Placement Agent Counsel shall be
deemed a representation and warranty by the Company to the Placement Agent as to
the matters covered thereby.

G.Industry Data.  The statistical and market-related data included in each of
the Registration Statement, the Disclosure Package and the Prospectus are based
on or derived from sources that the Company reasonably and in good faith
believes are reliable and accurate or represent the Company's good faith
estimates that are made on the basis of data derived from such sources.

H.Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Registration Statement, the Disclosure Package or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

I.Integration. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

K.Restriction on Sales of Capital Stock. Other than an Exempt Issuance (defined
below), the Company, on behalf of itself and any successor entity, agrees that
it will not, for a period of 45 days after the date of this Agreement (the
“Lock-Up Period”), without the prior written consent of the Placement Agent (i)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; or (ii)
file or cause to be filed any registration statement with the Commission
relating to the offering

7

 

--------------------------------------------------------------------------------

 

 

of any shares of capital stock of the Company or any securities convertible into
or exercisable or exchangeable for shares of capital stock of the Company other
than the filing of a Registration Statement on Form S-8. An “Exempt
Issuance”  means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company, (b) securities upon the exercise
or exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities (other than in connection with stock
splits or combinations) or to extend the term of such securities and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that such
securities are issued as “restricted securities” (as defined in Rule 144) and
carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the 45 day prohibition
period in this section  and provided that any such issuance shall only be to a
person (or to the equityholders of a person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

8.

Conditions of the Obligations of the Placement Agent.

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions: 

A.Regulatory Matters.

i.Effectiveness of Registration Statement; Rule 424 Information. The
Registration Statement is effective on the date of this Agreement, and, on the
Closing Date no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued under the
Securities Act, no order preventing or suspending the use of any Preliminary
Prospectus or the Prospectus has been issued and no proceedings for any of those
purposes have been instituted or are pending or, to the Company’s knowledge,
contemplated by the Commission. The Company has complied with each request (if
any) from the Commission for additional information. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed by
the Closing Date, shall have been made within the applicable time period
prescribed for such filing by Rule 424.

ii.FINRA Clearance. On or before the Closing Date of this Agreement, the
Placement Agent shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent as described in the
Registration Statement.

B.Company Counsel Matters.

i.On the Closing Date, the Placement Agent shall have received the favorable
opinion of Cooley LLP, outside counsel for the Company counsel to the Company,
dated the Closing Date and addressed to the Placement Agent, substantially in
form and substance as provided to the Investors.

C.Officers’ Certificates.

i.Officers’ Certificate. The Company shall have furnished to the Placement Agent
a certificate, dated the Closing Date, of its Chief Executive Officer and its
Chief Financial Officer in such form as provided to the Investors.

8

 

--------------------------------------------------------------------------------

 

 

ii.Secretary’s Certificate. As of the Closing Date the Placement Agent shall
have received a certificate of the Company signed by the Secretary of the
Company, dated the Closing Date in such form as provided to the Investors.

D.No Material Changes. Prior to and on the Closing Date: (i) there shall have
been no Material Adverse Change or development involving a prospective Material
Adverse Change in the condition or prospects or the business activities,
financial or otherwise, of the Company from the latest dates as of which such
condition is set forth in the Registration Statement, the Disclosure Package and
the Prospectus; (ii) no action, suit or proceeding, at law or in equity, shall
have been pending or threatened against the Company or any affiliates of the
Company before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus; (iii) no stop order shall
have been issued under the Securities Act and no proceedings therefor shall have
been initiated or threatened by the Commission; and (iv) the Registration
Statement, the Disclosure Package and the Prospectus and any amendments or
supplements thereto shall contain all material statements which are required to
be stated therein in accordance with the Securities Act and the Securities Act
Regulations and shall conform in all material respects to the requirements of
the Securities Act and the Securities Act Regulations, and neither the
Registration Statement, the Disclosure Package nor the Prospectus nor any
amendment or supplement thereto shall contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

E.Reservation of Common Stock. So long as the Placement Agent Warrant remains
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 100% of the
maximum number of shares of Common Stock issuable upon exercise of the Placement
Agent Warrant.

F.Additional Documents. At the Closing Date, Placement Agent Counsel shall have
been furnished with such documents and opinions as they may require in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be satisfactory in form and substance to the
Placement Agent and Placement Agent Counsel.

9.

Indemnification and Contribution; Procedures. 

A.Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its affiliates and each person controlling
such Placement Agent (within the meaning of Section 15 of the Securities Act),
and the directors, officers, agents and employees of the Placement Agent, its
affiliates and each such controlling person (the Placement Agent, and each such
entity or person hereafter is referred to as an “Indemnified Person”) from and
against any losses, claims, damages, judgments, assessments, costs and other
liabilities (collectively, the “Liabilities”), and shall reimburse each
Indemnified Person for all fees and expenses (including the reasonable fees and
expenses of counsel for the Indemnified Persons, except as otherwise expressly
provided in this Agreement) (collectively, the “Expenses”) and agrees to advance
payment of such Expenses as they are incurred by an Indemnified Person in
investigating, preparing, pursuing or defending any actions, whether or not any
Indemnified Person is a party thereto, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in (i) the
Registration Statement, the Disclosure Package, the Preliminary Prospectus, the
Prospectus or in any Issuer Free Writing Prospectus (as from time to time each
may be amended and supplemented); (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Offering, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Section 9,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Securities under the securities laws thereof or filed with the Commission, any
state securities commission or agency, any national securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon, and in conformity with, the Placement
Agent’s information; provided, however that the Company shall not be required to
indemnify any Indemnified Person for Liabilities

9

 

--------------------------------------------------------------------------------

 

 

and/or Expenses to the extent resulting from any Indemnified Person’s gross
negligence or willful misconduct in performing the services described herein.
The Company also agrees to reimburse each Indemnified Person for all Expenses as
they are incurred in connection with such Indemnified Person’s enforcement of
his or its rights under this Agreement. Each Indemnified Person is an intended
third party beneficiary with the same rights to enforce the indemnification that
each Indemnified Person would have if he was a party to this Agreement.

B.Procedure. Upon receipt by an Indemnified Person of actual notice of an action
against such Indemnified Person with respect to which indemnity may reasonably
be expected to be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure by any Indemnified
Person so to notify the Company shall not relieve the Company from any
obligation or liability which the Company may have on account of this Section 9
or otherwise to such Indemnified Person, except to the extent (and only to the
extent) that its ability to assume the defense is actually impaired by such
failure or delay. The Company shall, if requested by the Placement Agent, assume
the defense of any such action (including the employment of counsel and
reasonably satisfactory to the Placement Agent). Any Indemnified Person shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company has failed promptly
to assume the defense and employ counsel for the benefit of the Placement Agent
and the other Indemnified Persons or (ii) such Indemnified Person shall have
been advised that in the opinion of counsel that there is an actual or potential
conflict of interest that prevents (or makes it imprudent for) the counsel
engaged by the Company for the purpose of representing the Indemnified Person,
to represent both such Indemnified Person and any other person represented or
proposed to be represented by such counsel, it being understood, however, that
the Company shall not be liable for the expenses of more than one separate
counsel (together with local counsel), representing the Placement Agent and all
Indemnified persons who are parties to such action. The Company shall not be
liable for any settlement of any action effected without its written consent
(which shall not be unreasonably withheld). In addition, the Company shall not,
without the prior written consent of the Placement Agent, settle, compromise or
consent to the entry of any judgment in or otherwise seek to terminate any
pending or threatened action in respect of which advancement, reimbursement,
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person, acceptable to such Indemnified Party, from all Liabilities arising out
of such action for which indemnification or contribution may be sought hereunder
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Person. The
advancement, reimbursement, indemnification and contribution obligations of the
Company required hereby shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as every Liability and
Expense is incurred and is due and payable, and in such amounts as fully satisfy
each and every Liability and Expense as it is incurred (and in no event later
than 30 days following the date of any invoice therefor).

C.Indemnification of the Company. The Placement Agent agrees to indemnify and
hold harmless the Company, its directors, its officers who signed the
Registration Statement and persons who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all Liabilities, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or Prospectus or any amendment or
supplement thereto, in reliance upon, and in strict conformity with, the
Placement Agent’s Information. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, the Disclosure Package or Prospectus or any
amendment or supplement thereto, and in respect of which indemnity may be sought
against the Placement Agent, the Placement Agent shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.B. The Company agrees promptly to notify the Placement
Agent of the commencement of any litigation or proceedings against the Company
or any of its officers, directors or any person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, in connection with the issuance and sale of the Securities or
in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, provided, that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9.C. or otherwise to the Company, except to the extent the
Placement Agent is materially prejudiced as a proximate result of such failure.

10

 

--------------------------------------------------------------------------------

 

 

D.Contribution. In the event that a court of competent jurisdiction makes a
finding that indemnity is unavailable to any indemnified person, then each
indemnifying party shall contribute to the Liabilities and Expenses paid or
payable by such indemnified person in such proportion as is appropriate to
reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

E.Limitation. The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions, except to the extent
that a court of competent jurisdiction has made a finding that Liabilities (and
related Expenses) of the Company have resulted primarily from such Indemnified
Person’s gross negligence or willful misconduct in connection with any such
advice, actions, inactions or services.

F.Survival. The advancement, reimbursement, indemnity and contribution
obligations set forth in this Section 9 shall remain in full force and effect
regardless of any termination of, or the completion of any Indemnified Person’s
services under or in connection with, this Agreement.

10.

Limitation of Dawson’s Liability to the Company.

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

11.

Reserved.

12.

Amendments and Waivers.

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall

11

 

--------------------------------------------------------------------------------

 

 

be deemed or shall constitute a waiver of any other provision hereof (regardless
of whether similar), nor shall any such waiver be deemed or constitute a
continuing waiver unless otherwise expressly provided.

13.

Confidentiality.

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.  

14.

Headings.  

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

15.

Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

16.

Severability.  

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

17.

Use of Information.

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

18.

Absence of Fiduciary Relationship.

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b) the
Purchase Price and other terms of the Securities set forth in this Agreement
were established by the Company following discussions and arms-length
negotiations with the Placement Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
the Placement Agent and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that the Placement Agent is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of the Placement Agent, and not on behalf of the Company and that the
Placement Agents may have interests that differ from those of the Company. The
Company waives to the full extent permitted by applicable law any claims it may
have against the Placement Agent arising from an alleged breach of fiduciary
duty in connection with the Offering.

12

 

--------------------------------------------------------------------------------

 

 

19.

Survival Of Indemnities, Representations, Warranties, Etc.

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.

20.

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

21.

Notices.

All communications hereunder shall be in writing and shall be mailed or hand
delivered and confirmed to the parties hereto as follows: 

If to the Company:

Biocept Inc.

Michael W. Nall

Chief Executive Officer and President

Biocept, Inc.

5810 Nancy Ridge Drive

San Diego, CA 92121

 

If to the Placement Agent:

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

22.

Miscellaneous.

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements,

13

 

--------------------------------------------------------------------------------

 

 

with respect to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of this
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile or .pdf counterparts), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

23.

Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder. 

24.

Partial Unenforceability.

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

[SIGNATURE PAGE TO FOLLOW]


14

 

--------------------------------------------------------------------------------

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.  

Very truly yours,

BIOCEPT INC.

 

By: /s/ Michael W. Nall

      Name: Michael W. Nall

       Title: President and CEO

Agreed and accepted as of the date first above written.

 

DAWSON JAMES SECURITIES, INC.

 

By: /s/ Robert D. Keyser, Jr.

       Name: Robert D. Keyser, Jr.

       Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 




15

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Issuer General Use Free Writing Prospectuses

 

None.

 

 

 

16

 